DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
This office action is in response to the amendment and remarks submitted 6/29/2022.
Claim 2 has been cancelled.
Claims 1 and 7 have been amended; support for claim 1 is found in cancelled claim 2, claim 7 has been amended to delete 1 allyl 3 methylimidazolium bis(trifluoromethyl sulfonyl)imide as an ionic liquid.
Claims 1 and 3-11 are currently pending and will examined on their merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (JP2009211910A), in view of Fujikawa et al. (US20070281206A). 

	As to claim 1, Ogawa discloses a lithium secondary battery having a 
construction with a positive electrode active material layer, a separator layer (Solid electrolyte layer [0017]) and a negative electrode active material layer laminated in that order ([0017], [0027], FIG. 1 ]). 
Wherein the negative electrode active material layer comprises lithium metal 
([0014]), 
	the separator layer has a shut layer and one or more solid electrolyte layers 
(FIG. 1, [0015 ] as illustrated the solid electrolyte (3) is a shut layer when the liquid material of the layer reacts to form an insulator between the gaps in the powder of the solid electrolyte it serves as a shut layer and the solid electrolyte layer acting as a separator comprising of at least two layers of the powder [0028] and ionic liquid [0025]), One of the solid electrolyte layers is adjacent to the negative electrode active material layer (FIG. 1, [0027]), the shut layer comprises a lithium ion conductive liquid ([0018- 0021], [0025]) that reacts with the lithium metal to produce an electronic insulator 
[Abstract],

    PNG
    media_image1.png
    266
    604
    media_image1.png
    Greyscale

(Ogawa FIG. 1 annotated)
	the shut layer and the solid electrolyte layers are individual layers (When mixing, the solid electrolyte It is necessary to mix in such a way that the powder and the liquid substance are not combined [0025]), thereby providing individual layers. 
to inhibit contact of the lithium ion conductive liquid with the negative electrode active material layer. (A liquid material (ionic liquid [0018]) that reacts with metallic lithium to form an electronic insulator in the gaps between the powders of the solid electrolyte layer. [0015]. Here clearly the liquid material at a first layer between the powder forms a electronic insulator thereby insulating or inhibiting any additional contact of the ionic liquid with the negative electrode [0026].
	Ogawa discloses a separator layer as a shut layer the solid electrolyte it serves as a shut layer and the solid electrolyte layer acting as a separator  [0028] comprising an ionic liquid [0025] but does not explicitly teach the lithium ion conductive liquid in the shut layer is held on a porous film.
	In the same field of endeavor Fujikawa discloses a lithium secondary battery and further teaches a lithium ion conductive liquid [0046] in the shut layer is held on a porous film, expansion of the short-circuit is prevented, so that the safety of the lithium secondary battery is improved [Abstract]. 
	It would have been obvious to one of ordinary skill in the art, before the effective 
filing date of the claimed invention, to try to improve the occurrence of a short-circuit due to the melting and shrinkage of the high molecular porous film by using a separator is prevented [Abstract] to improve the safety of the modified Ogawa battery through the teachings of Fujikawa.

	As to claim 4, Ogawa discloses see… The typical ionic liquid used as the liquid substance in the present invention will be described. In addition, an ionic liquid is a substance which consists only of an ionic molecule which combined the cation and the anion, [0018]… Examples of the cation species of the ionic liquid include alkylimidazolium, alkylpyridinium, tetraalkylammonium, dialkylpyrrolidinium, tetraalkylphosphonium, and trialkylsulfonium. [0019]… The anionic species of the ionic liquid include halogen ions, tetrafluoroborate, bistrifluoromethanesulfonylimide, bistrifluorosulfonylimide, trifluoromethyl sulfonate, dialkyl phosphate, bisoxalate borate, alkyl sulfate, dicyanamide, hexafluoro Examples include phosphate, lactate, nitrate ion, and trifluoroacetate. [0020]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a cation species alkylimidazolium with a anion species bistrifluoromethanesulfonylimide to provide a 1-allyl-3- methylimidazolium bis(trifluoromethylsulfonyl)imide, 1-allyl-3-ethylimidazolium bis(trifluoromethanesulfonyl)imide,1-allyl-3-butylimidazolium bis(trifluoromethanesulfonyl)imide, 1,3-diallylimidazolium bis(trifluoromethanesulfonyl)imide or 1-methyl-3-propylimidazolium bis(trifluoromethanesulfonyl)imide	.
It should be noted the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Where the composition is the same, the same properties of Lowest Unoccupied Molecular Orbital of the lithium ion conductive liquid is -0.50 eV or less should exist.
	It should be note that regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, 11 ).

	As to claim 5, Ogawa discloses a lithium ion conductive liquid comprises an ionic liquid [0018 - 0021 ]. 

	As to claim 6, Ogawa discloses a lithium salt is dissolved in the ionic liquid 
[0021 ].

	As to claim 7, the rejection of claim 5 is incorporated,  Ogawa discloses see… The typical ionic liquid used as the liquid substance in the present invention will be described. In addition, an ionic liquid is a substance which consists only of an ionic molecule which combined the cation and the anion, [0018]… Examples of the cation species of the ionic liquid include alkylimidazolium, alkylpyridinium, tetraalkylammonium, dialkylpyrrolidinium, tetraalkylphosphonium, and trialkylsulfonium. [0019]… The anionic species of the ionic liquid include halogen ions, tetrafluoroborate, bistrifluoromethanesulfonylimide, bistrifluorosulfonylimide, trifluoromethyl sulfonate, dialkyl phosphate, bisoxalate borate, alkyl sulfate, dicyanamide, hexafluoro Examples include phosphate, lactate, nitrate ion, and trifluoroacetate. [0020]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a cation species alkylimidazolium with a anion species bistrifluoromethanesulfonylimide to provide a 1-allyl-3- methylimidazolium bis(trifluoromethylsulfonyl)imide, 1-allyl-3-ethylimidazolium bis(trifluoromethanesulfonyl)imide,1-allyl-3-butylimidazolium bis(trifluoromethanesulfonyl)imide, 1,3-diallylimidazolium bis(trifluoromethanesulfonyl)imide or 1-methyl-3-propylimidazolium bis(trifluoromethanesulfonyl)imide	.
It should be noted the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

	As to claims 10 and 11, Ogawa discloses the positive electrode active material layer and/or the solid electrolyte layer comprises a sulfide solid electrolyte [0013] and the positive electrode active material layer comprises sulfur as a positive electrode active material [0013].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (JP2009211910A), in view of Fujikawa et al. (US20070281206A) as applied to claim 1 above, and further in view of Song et al. (dx.doi.org/10.1021/je400332j | J. Chem. Eng. Data 2014, 59, 257−262).

	As to claim 3, Ogawa discloses the lithium ion conductive liquid in the shut layer is in a gel state. (see…As the liquid substance, for example, a known ionic liquid can be used…By setting the viscosity of the liquid substance the outflow of the liquid substance from the gaps between the powders can be sufficiently suppressed, [0011]… The viscosity of the ionic liquid is determined by the type of ionic liquid. The viscosity of the ionic liquid can be adjusted by mixing a plurality of types of ionic liquids having different viscosities or adjusting the addition amount of the supporting salt. [0022]). Where preventing outflow from the gaps would provide a gel consistency. 
	Furthermore as evidenced by Song, “Ionic liquids are considered as “designer solvents”, and they can be ﬁne-tuned by the independent selection of cation and anion to be the optimum solvent for a given application,” [Introduction].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ogawa to incorporate the selection of cation and anion to be an optimum solvent of Song to provide the gel consistency to cover the gaps and avoid outflow.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (JP 2009211910 A), in view of Fujikawa et al. (US2007/0281206) as applied above, and further in view of Nanno et al. (US20070259271 A 1 ).
	
	As to claim 8, Ogawa discloses a solid electrolyte but is silent on denseness of the solid electrolyte layer is 97% or greater. 
	In the same field of endeavor Nanno discloses a lithium secondary battery and further teaches  a solid electrolyte layer preferably has a packing rate of more than 70%. As used herein, the packing rate refers to the ratio of the apparent density of each layer to the true density of the material(s) constituting each layer, which is expressed as a percentage [0031 ]. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try to apply a higher packing rate as a lesser packing rate may have poor high-rate charge/discharge characteristics [0164] of the modified Ogawa battery through the teachings of Nanno. 
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).
	As to claim 9, Ogawa discloses a solid electrolyte but is silent on the solid electrolyte layer comprises a sintered oxide solid electrolyte.
	Nanno discloses a solid electrolyte and further teaches it is preferable to add an amorphous oxide as a sintering aid to the solid electrolyte layer [0169] to prevent separation between the active material layer and the solid electrolyte layer [0169]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try to prevent the separation between the active material layer and the solid electrolyte layer by sintering the amorphous oxide [0169] of the modified Ogawa battery through the teachings of Nanno.

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. 
	a. Applicant argues modifying Ogawa based on Fujikawa by incorporating a porous film to hold the liquid substance (of Ogawa) as such would be contrary to the objective of Ogawa. That is, such a modification of Ogawa would prevent the liquid substance from existing in the gaps between the powders of the solid electrolyte.
	The office respectfully disagrees Ogawa’s stated objective is, “In particular, the present invention relates to an all solid lithium secondary battery having high safety and excellent charge / discharge cycle characteristics.” [0001]. Fujikawa’s stated objective is “that the safety of the lithium secondary battery is improved.” [Abstract]. 
	Fujikawa addresses this objective by providing a separator for a lithium secondary battery includes a high molecular porous film with a shut-down function and a heat-resistant porous layer integrally formed on each side of the high molecular porous film [Abstract]. Th purpose which is to protect against melting and shrinkage potentially causes a short circuit, “By using the separator, the occurrence of a short-circuit due to the melting and shrinkage of the high molecular porous film is prevented” [Abstract]. Where the separator after combining the high molecular porous film and the heat-resistant porous layers still has uniform pores, “The separator 13 includes a high molecular porous film 20, a first heat-resistant porous layer 21, and a second heat-resistant porous layer 22, and has pores, preferably uniform pores, therein.” [0027].
	Ogawa addresses the same objective as Fujikawa, battery safety [0010], by preventing dendrite growth by use of ionic liquid and powder mixture [0029] as a solid electrolyte.
	Applying solid electrolyte of Ogawa to prevent dendrite growth to the separator of Fujikawa to prevent high temperature damage and shrinkage of the separator would enhance the objectives of a safer battery. In the combination two distinct functions may be applied together to enhance the stated objective.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728